Motion Granted; Order filed October 22, 2013.




                                     In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00229-CR
                               ____________

                         ORLEAN AYERS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 597938


                                   ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has made known to this
Court his desire to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).

      The Harris County District Clerk provided appellant with a copy of the
clerk’s record on July 10, 2013. A supplemental clerk’s record was filed on
October 1, 2013. Appellant has requested a copy of the supplemental clerk’s
record. Accordingly, we issue the following order:

      We hereby direct the Judge of the 176th District Court to afford appellant an
opportunity to view the supplemental clerk’s record in accordance with local
procedure; that the clerk of that court furnish the supplemental clerk’s record filed
October 1, 2013, to appellant within fifteen days of the date of this order; that the
clerk of that court certify to this court the date on which delivery of the
supplemental clerk’s record to appellant is made; and that appellant file any
supplemental pro se response to counsel’s Anders brief with this court within thirty
days of that date.



                                  PER CURIAM




                                         2